Citation Nr: 1547729	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  15-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether there is clear and unmistakable evidence (CUE) in a July 14, 1966 rating decision that denied service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from November 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 14, 1966 rating decision, the RO denied service connection for a nervous condition because the Veteran's psychiatric disability, whatever its nature or diagnosis, preexisted service and was not aggravated during service beyond its natural progression.  

2.  The July 1966 rating decision was based on the correct facts and law as they were known and existed at that time.  


CONCLUSION OF LAW

CUE has not been shown in the July 14, 1966 rating decision.  38 U.S.C.A. §§  5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 20.1103 (2015).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

As CUE claims are based upon the record before VA at the time the decision is made, there is no duty to assist the Veteran in obtaining additional evidence to support his claim.  The Board further notes that VA's duties to notify and assist the Veteran, set forth in 38 U.S.C.A. §§ 5103A and 38 C.F.R. § 3.159, are not applicable to claims of CUE, because CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002). 

II.  Analysis

In an October 2012 request for revision, the Veteran (via his attorney) alleged that there is CUE in a July 14, 1966 rating decision in that the RO failed to correctly apply 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.303(b).  Essentially, the Veteran has alleged that the RO failed to properly apply the presumption of soundness and to apply the chronicity and continuity of symptomatology provisions in 38 C.F.R. § 3.303(b), which, had it done so, the Veteran's claim would have been granted.   

In February 1966, the Veteran filed a claim for service connection for a "nervous condition."  The RO obtained the Veteran's service treatment records, private treatment records and a VA examination, which showed treatment in service for insomnia, as well as other somatic complaints, and post-service mental health treatment and a current diagnosis of psychotic-depressive reaction.  The RO denied the claim in a rating decision dated July 14, 1966, finding that the Veteran's psychiatric disability, whatever its nature or diagnosis, preexisted service, and the incidents in service represented the natural progress of the disability and did not constitute aggravation. 

A final RO decision generally may not be reversed or amended in the absence of CUE.  38 U.S.C.A. §§ 5108, 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2013); Simmons v. Principi, 17 Vet. App. 104, 110-11 (2003).

VA regulatory § 3.105(a) provides:

Where evidence establishes [CUE], the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of [CUE] has the same effect as if the corrected decision had been made on the date of the reversed decision.

In the Simmons decision, the United States Court of Appeals for Veterans Claims (Court) set forth the laws relating to CUE claims as follows:

A CUE claim is a collateral attack on a final RO decision.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In Russell v. Principi, the Court of Appeals for Veterans Claims (Court) defined CUE as follows:

Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied....[CUE is] the sort of error which, had it not been made, would have manifestly changed the outcome...[, an error that is] undebatable,...[such that] reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 120 S.Ct. 405, 145 L.Ed.2d 315 (1999).  

A determination that there was CUE must be based on the record and the law that existed at the time of the prior decision.  Russell, 3 Vet. App. at 314...[F]or there to be a valid claim of CUE, the claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Id. at 313[&]...Damrel v. Brown, 6 Vet. App. 242[, 246] (1994) [(appellant's argument that the RO misevaluated and misinterpreted the evidence available to it at the time is not the type of administrative error reversible under 38 C.F.R. § 3.105(a))].  

Simmons, 17 Vet. App. at 110-11.

"A party bringing a CUE challenge to a final RO decision bears the burden of proving that the decision was based on a clear and unmistakable error.  This burden is not satisfied by the mere assertion that the decision contained CUE; instead the party must describe the alleged error 'with some degree of specificity' and must provide persuasive reasons 'as to why the result would have been manifestly different but for the alleged error.'"  Andre v. Principi, 301 F.3d 1354, 1361 (2002); see also Crippen, 9 Vet. App. at 420.  CUE assertions that fail to satisfy these pleading requirements must be dismissed without prejudice to refiling rather than be denied by the Board.  Simmons, 17 Vet. App. at 114.

The Court has also held that "[e]ach wholly distinct and different CUE theory underlying a request for revision is a separate matter and, when attacking a prior RO decision, each must be presented to and adjudicated by the RO in the first instance and, if not, the Board lacks jurisdiction over the merits of the matter."  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006); see also Andre, 301 F.3d at 1361.  

After considering the evidence before the RO at the time of the July 1966 rating decision, the Board finds that there was a tenable evidentiary basis to support the RO's determination that the Veteran's psychiatric disability preexisted service.  The Veteran contends that he was entitled to the presumption of soundness in 38 U.S.C.A. § 1111 because his entrance examination did not note the psychiatric diagnosis, more specifically psychotic-depressive reaction; hence, the presumption of soundness should have attached to the Veteran and his claim should have been adjudicated and granted under the chronicity and continuity of symptomatology provisions in 38 C.F.R. § 3.303(b).

Under the law in effect at the time of the July 1966 rating, a veteran who served during a period of war or during peacetime is presumed to be in sound condition when he entered into military service except for defects, infirmities or disorders noted at the time of his entrance examination or where clear and unmistakable evidence that the injury or disease existed before entry into service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 and 1132.  This is otherwise known as the "presumption of soundness."  

Initially, the Board notes that the Veteran's service was during peacetime as it fell in between the Korean conflict (which ended January 31, 1955) and the Vietnam War (which began on February 28, 1961).  Consequently, 38 U.S.C.A. § 1132 applies to the Veteran rather than § 1111 as alleged.  Nevertheless, as the relevant language of these sections is essentially identical, the Board will not find such error in pleading to be detrimental to the Veteran's claim.  

The Board finds that the Veteran's reliance on the fact that no diagnosis of a psychiatric disorder, especially psychotic-depressive disorder, was made at the time of his entry into service is misplaced.  The law does not require a diagnosis be made at the time of entry, only that "defects, infirmities or disorders" be "noted."  To require a specific diagnosis to be noted on entry in order for the presumption of soundness not to apply would, thus, appear to circumvent the law.  In addition, requiring the notation of a specific diagnosis upon entry to negate the presumption of soundness would cause uncertainty in cases such as this one where a diagnosis often depends on the types of symptoms reported and their intensity and severity at the time of an evaluation and where a condition's symptoms may increase and decrease such that the diagnosis may change over time.  

In the present case, the Veteran actually underwent two pre-service examinations - a pre-induction examination in May 1953 and an induction ("re-exam") examination in November 1956.  Both examination reports show the Veteran was found to have a psychiatric defect or irregularity.  On both reports, the "abnormal" box next to "42.  Psychiatric" under Clinical Evaluation was checked (versus the "normal" box.  The May 1953 examiner noted "in US 31/2 years Anxiety tract but no clear-cut NP P;" and, under Summary of Defects and Diagnoses, he noted "42.  Anxiety tracts."  In addition, under the PULHES profile, the examiner assigned a "2" for "S" (psychiatric).  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  Odiorne v. Principi, 3 Vet. App. 456 (1992).  The November 1956 examiner also checked the "abnormal" box next to the psychiatric box under Clinical Evaluation and noted "42.  Palpitations and anxiety, nights some sleep disturbance."  Under Summary of Defects and Diagnoses, he remarked:  "42.  Mild neurotic tendencies."  He also assigned a psychiatric profile of "2" on the PULHES profile.

This evidence clearly demonstrates that the Veteran was noted to have a psychiatric defect or irregularity with such symptoms as anxiety and sleep disturbance at the time of his entry into service in November 1956.  As such, the presumption of soundness provided for in 38 U.S.C.A. § 1132 did not apply to the Veteran with regard to any psychiatric disability.  Consequently, the Board finds that there was no CUE in the RO's determination that the Veteran's psychiatric disability, whatever its nature or diagnosis, preexisted service and, hence, in its failure to apply the presumption of soundness to the Veteran.  

Having found no CUE in the RO's finding that the Veteran's psychiatric disability preexisted service and in its failure to apply the presumption of soundness, the Board finds there was no CUE in the RO's failure to apply the chronicity and continuity of symptomatology provisions set forth in 38 C.F.R. § 3.303(b).  Once a finding is made that a disability preexisted service, service connection is no longer considered on a direct basis but on the basis of aggravation.  As a result, the applicable regulation switches from 38 C.F.R. § 3.303 to § 3.306, which is the regulation that governs service connection based on aggravation of a preexisting disability.  Consequently, the provisions of § 3.303(b) did not apply to the Veteran's claim.

Finally, insofar as the RO's decision determined that there was no aggravation beyond the natural progression of the Veteran's psychiatric disability in service, the Board finds that decision was based upon a weighing of the evidence and reasonable minds could differ as to the outcome.  Consequently, such a finding is not open to a finding of CUE.  See Simmons, 17 Vet. App. at 111 (more than a disagreement as to how the facts were weighed or evaluated have to be shown for a there to be a valid CUE claim).  

Based on the foregoing, the Board finds that the Veteran cannot prevail on his allegation of CUE that the RO, in its July 1966 decision, erred in failing to apply 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.303(b) to the Veteran's claim for service connection for a nervous condition.  The Veteran's claim of CUE, therefore, must be denied.


ORDER

The July 14, 1966 rating decision was not clearly and unmistakably erroneous.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


